IN THE SUPREME COURT OF PENNSYLVANIA

                                              :     NO. 442
IN RE: FINANCIAL DISCLOSURE                   :
AND REPORTING REQUIREMENTS                    :     JUDICIAL ADMINISTRATION
FOR JUDICIAL OFFICERS                         :
                                              :     DOCKET
                                              :
                                              :


                                          ORDER


      AND NOW, this 6th day of February, 2015, pursuant to this Court's Order of April
13, 1984, No. 47 Judicial Administration Docket No. 1, provisions related to the filing of
statements of financial interest by judicial officers were established and by subsequent
Orders of March 22, 2005, No. 271 Judicial Administration Docket No. 1, and of
January 23, 2006, No. 282 Judicial Administration Docket No. 1, provisions relating to
the electronic filing of these statements were established;


      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that all prior orders are rescinded and all judicial officers, as defined
herein, shall file a statement of financial interest in accordance with the following
provisions on a form prescribed by the Administrative Office of Pennsylvania Courts
("AOPC") and approved by this Court or such amended form as may be issued in the
future.


      1. Persons Required to File:
      For purposes of this Order, a judicial officer is defined as a justice of the
Supreme Court, a judge of the Superior or Commonwealth Court, a judge of the Court
of Common Pleas, a judge of the Municipal Court of Philadelphia, a magisterial district
judge, and all senior jurists who are active or eligible for recall to judicial service.
2. Filing:
          All judicial officers shall file a statement of financial interest with the AOPC for the
prior calendar year no later than May 1 of each year.


          All judicial officers who are appointed to office shall file a statement of financial
interest within 60 days of assuming office.


          All judicial officers who leave their position shall file a statement of financial
interest within 60 days of their departure for any period of service not covered by a
previously filed statement. This requirement does not apply to judicial officers who are
certified as senior jurists within that period of time.


          Such filing may be accomplished electronically through the use of a secure log-in
supplied by the AOPC.           The submission of a statement through electronic means
signifies the user's intent to sign the document.               By submitting the statement
electronically, the individual certifies the electronic filing is true and correct.            All
statements of financial interest submitted electronically through the secure log-in
procedure shall be accepted for filing by the AOPC.


3. Failure to File; Falsification of Information:
          Upon failure of any judicial officer to file the required statement within the time
allowed, the AOPC shall give notice to such judicial officer that failure to comply with
this Order within 10 days may result in the suspension of the judicial officer from his or
her duties.


          Following receipt of this notice, if the judicial officer fails to file the statement
within the 10-day period, the AOPC shall immediately notify the Chief Justice of
Pennsylvania and the Judicial Conduct Board of Pennsylvania of the delinquency in
filing.


          The knowing and willful falsification of any information required to be reported

                                                 2
pursuant to this Order, or the knowing and willful failure to report information as
required by this Order, may result in the suspension of the judicial officer from his or
her duties, and shall constitute a charge of misconduct and result in referral of the case
to the Judicial Conduct Board for disposition. See In re Bruno, ______ Pa. _______,
101 A.3d 635 (2014) (explaining the separate constitutional functions of the Judicial
Conduct Board, Court of Judicial Discipline and Pennsylvania Supreme Court).


      4. Public Access:
      All statements of financial interest filed pursuant to this Order shall be made
available for public inspection and copying during regular office hours.


      5. Retention:
      The AOPC shall preserve statements of financial interest for a period of 10 years
from the date of receipt.


      This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.




                                           3